DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a national stage entry of PCT/EP2014/051011 filed 20 January 2014. The Applicant is claiming benefit to foreign patent application FR1350479 filed 21 January 2013. Receipt is acknowledged of certified copies of papers required by 37 CFR 1 .55. The Applicant has provided a certified English translation of the foreign priority document.

Terminal Disclaimer
The terminal disclaimer filed on 20 April 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 14/762,063, 14/762,052, and 14/233,603 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Rejoinder
Claims 13-16, 23-26, 28-31, 33, and 35-38 are allowable. Claims 20-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 3 June 2016, is hereby withdrawn and claims 20-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Burton Amernick on 27 January 2021.

The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In a response filed 19 November 2020, the Patent Trial and Appeal Board reversed the decision on appeal filed in the office action filed on 5 February 2019. The closest prior art Winkler et al. (WO 2013/011480 A1) teaches merocyanine derivatives in household products that are aqueous or alcoholic. However, Winkler fails to teach the claimed concentrations or the mixture of both an oily phase and an aqueous phase. In other words, Winkler does not provide motivation for blending aqueous and oil phases along with the merocyanine derivatives for household use. A review of the prior art does not reveal secondary references that sufficiently motivate the claimed arrangement of agents. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613